Citation Nr: 0311614	
Decision Date: 06/05/03    Archive Date: 06/10/03

DOCKET NO.  99-14 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

Entitlement to service connection for major depression, 
chronic fatigue syndrome, fibromyalgia, irritable bowel 
syndrome and urticaria.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel



INTRODUCTION

The veteran served on active duty in the U.S. Navy from 
December 1990 to April 1991.  She was recalled to active duty 
in support of Operation Desert Shield/Storm from January 8, 
1991 to April 5, 1991.  She had periods of unverified active 
duty for training (ACDUTRA).

The Board of Veterans' Appeals (Board) notes that the issues 
on appeal arose from a December 1998 Department of Veterans 
Affairs (VA) Regional Office (RO) rating decision.

In November 2000 this case was remanded by the Board to the 
RO to provide the veteran a personal hearing before a hearing 
officer.  She attended a hearing before a hearing officer at 
the RO in June 2001.  The hearing transcript is on file.  The 
case was returned to the Board for appellate consideration.

The issues of entitlement to service connection for major 
depression and urticaria are addressed in the remand portion 
of the decision.

In August 2002 the Board granted service-connection for a 
chronic headache disability.

The Board undertook additional development of the issues of 
entitlement to service connection for chronic fatigue 
syndrome, fibromyalgia, and irritable bowel syndrome, 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (codified at 38 C.F.R. § 19.9(a)(2)).  

A December 2002 VA general medical examination report with 
pertinent opinions was obtained with respect to the claims of 
entitlement to service connection for chronic fatigue 
syndrome, fibromyalgia, and irritable bowel syndrome. 




In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003), the United States Court of Appeals for the Federal 
Circuit (CAFC) determined that 38 C.F.R. § 19.9(a)(2) is 
inconsistent with 38 U.S.C. § 7104(a).  

The CAFC invalidated 38 C.F.R. § 19.9(a)(2) because, in 
conjunction with the amended regulation codified at 
38 C.F.R. § 20.1304, it allows the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction for initial consideration.  
The CAFC held that this is contrary to the requirement of 
38 U.S.C. § 7104(a).   

The CAFC also determined that 38 C.F.R. § 19.9(a)(2)(ii), 
which provides "no less than 30 days to respond to notice," 
is contrary to 38 U.S.C. § 5103(b).  The CAFC invalidated 38 
C.F.R. § 19.9(a)(2)(ii), which requires the Board "to 
provide the notice required by 38 U.S.C. [§] 5103(a) " and 
"not less than 30 days to respond to the notice," because 
it is contrary to 38 U.S.C. § 5103(b), which provides the 
claimant one year to submit evidence.  

The Board may proceed with appellate consideration of the 
issue of entitlement to service connection for chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome, 
in light of the favorable decision cited below.  See 38 
C.F.R. § 20.1304; Bernard v. Brown, 4 Vet. App. 384 (1993).

In reviewing the record the Board notes that the December 
2002 VA general medical examination report raised the implied 
issue of entitlement to service connection for allergic 
dermatitis of the nose related to the veteran's Persian Gulf 
service.  As this issue has been neither procedurally 
prepared nor certified for appellate review, it is referred 
to the RO for initial consideration and appropriate 
adjudicative action.  Godfrey v. Brown. 7 Vet. App. 398 
(1995).  





FINDING OF FACT

The probative and competent medical evidence establishes a 
link between chronic fatigue syndrome, fibromyalgia and 
irritable bowel syndrome, and the veteran's service in the 
Persian Gulf.


CONCLUSION OF LAW

Chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome, were incurred in active service.  38 U.S.C.A. §§ 
1110, 5107 (West 2002);  38 C.F.R. §§  3.303(b)(d), (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran served on active duty in the U.S. Navy from 
December 1990 to April 1991.  She was recalled to active duty 
in support of Operation Desert Shield/Storm from January 8, 
1991 to April 5, 1991.  She had periods of unverified active 
duty for training(ACTDUTRA).  Her awards and decorations 
include the Southeast Asia Service Campaign Medal.  

The veteran's available service medical records are 
essentially silent for chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome.

The voluminous postservice medical records essentially refer 
to symptoms diagnosed as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome, from 
approximately the mid 1990's.  

She attended a hearing before a hearing officer at the RO in 
June 2001.  The hearing transcript is on file.  She claimed 
that she developed chronic fatigue syndrome, fibromyalgia, 
and irritable bowel syndrome upon her return from active duty 
in the Persian Gulf.

A December 2002 VA general medical examination report shows 
the medical examiner reviewed the veteran's claims file.  
Following a comprehensive examination and review of the 
claims file the medical examiner essentially opined that 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome are as likely as not related to the veteran's active 
service in the Persian Gulf.

Criteria

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A.  
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2002).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002). 

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain  circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Where chronic disease is shown as such in service or within 
the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service-connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2002).
This rule does not mean that any manifestation in service 
will permit service connection. To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity. When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2002).

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury of disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154. 

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
C.F.R. §§ 3.102, 4.3 (2002).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  Where there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002). 



Analysis

Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the CAVC in Morton v. West, 12 Vet. App. 477 (1999) withdrawn 
sub nom. Morton v. Gober , 14 Vet. App. 174 (2000) (per 
curiam order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  On August 29, 2001, the final regulations 
implementing the VCAA were published in the Federal Register.  
The portion of these regulations pertaining to the duty to 
notify and the duty to assist are also effective as of the 
date of the enactment of the VCAA, November 9, 2000.  66 Fed. 
Reg. 45,620, 45,630-45,632 (August 29, 2001) (to be codified 
as 38 C.F.R. § 3.159).  

Where the law and regulations change while a case is pending, 
the version more favorable to the veteran applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  


The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
provisions requiring notice of what is required to 
substantiate a claim), and is therefore more favorable to the 
veteran.  Therefore, the amended duty to assist law applies.  
Id.  

During the pendency of the veteran's claim, the United States 
Court of Appeals for the Federal Circuit (CAFC) overturned 
and vacated some parts of the development regulations.  See 
Disabled American Veterans et al. v. Secretary of Veterans 
Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  

A preliminary review of the record shows that VA has made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claim.  In the case at hand, the 
Board is satisfied that the duty to notify and the duty to 
assist have been met to the extent necessary under the new 
law.  Importantly, any deficiencies which may exist in VA 's 
duties to notify and to assist constitute harmless error in 
light of the full grant of benefits as discussed below.


Service connection

The first of the three requirements to prevail in a claim of 
service connection is that the veteran have the claimed 
disability.  See Hickson, supra.  The evidentiary record 
shows she has been diagnosed with chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome.

The next requirement is that there be medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury.  The veteran maintains 
that upon her return from the Persian Gulf she developed 
symptoms later diagnosed as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome.

Most importantly of all, the third requirement for prevailing 
on a claim of service connection is that there be medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson, 
supra.



There is probative and competent medical evidence of record 
consisting of a December 2002 VA general medical examination 
report with medical opinion supporting an etiologic link or 
nexus between the onset of chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome and the veteran's 
active service in the Persian Gulf, thereby warranting 
entitlement to a grant of service connection.  38 U.S.C.A. 
§§ 1110, 1154; 38 C.F.R. § 3.303; Hickson, supra.


ORDER

Entitlement to service-connection for chronic fatigue 
syndrome, fibromyalgia, and irritable bowel syndrome is 
granted. 


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the CAVC for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the CAVC.  See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

In July 2002 the Board undertook additional development on 
the issues of entitlement to service connection for major 
depression and urticaria pursuant to authority granted by 67 
Fed.  Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2)).  This has been completed.  

In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003), the United States Court of Appeals for the Federal 
Circuit (CAFC) determined that 38 C.F.R. § 19.9(a)(2) is 
inconsistent with 38 U.S.C. § 7104(a).  

The CAFC invalidated 38 C.F.R. § 19.9(a)(2) because, in 
conjunction with the amended regulation codified at 
38 C.F.R. § 20.1304, it allows the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction for initial consideration.  
The CAFC held that this is contrary to the requirement of 
38 U.S.C. § 7104(a).  

The CAFC also determined that 38 C.F.R. § 19.9(a)(2)(ii), 
which provides "no less than 30 days to respond to notice," 
is contrary to 38 U.S.C. § 5103(b).  The CAFC invalidated 38 
C.F.R. § 19.9(a)(2)(ii), which requires the Board "to 
provide the notice required by 38 U.S.C. [§] 5103(a) " and 
"not less than 30 days to respond to the notice," because 
it is contrary to 38 U.S.C. § 5103(b), which provides the 
claimant one year to submit evidence.  

In accordance with the above reported development, the Board 
obtained December 2002 VA psychiatric and general medical 
examination reports with pertinent opinions.  This evidence 
has not been considered by the RO and the veteran has not 
waived initial RO consideration of this evidence.  38 C.F.R. 
§ 20.1304.  

The CAVC has held that section 5103(a), as amended by the 
VCAA of 2000 and § 3.159(b), as recently amended, require VA 
to inform a claimant of which evidence VA will provide and 
which evidence claimant is to provide, and remanding where VA 
failed to do so.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).

In this case, the RO's failure to issue a development letter 
consistent with the notice requirements of the VCAA amounts 
to a substantial oversight indicative of minimal RO 
development and accordingly compels remand.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 45, 
620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development: 

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should furnish the appellant a 
development letter consistent with the 
notice requirements of the VCAA, as 
clarified by Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The RO should then 
conduct any necessary development brought 
about by the appellant's response.

3.  The RO should review the December 
2002 VA psychiatric and general medical 
examination reports with pertinent 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of the Board's 
development and if they are not, the RO 
should implement corrective procedures, 
to include scheduling of additional VA 
examination and securing of additional 
medical opinion if deemed warranted.  The 
Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).

In addition, the RO should review the 
claims file to ensure that any 
notification and development action 
required by the VCAA of 2000 is 
completed.  

In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (38 U.S.C.A. 
§§ 5102, 5103, 5103A and 5107) are fully 
complied with and satisfied. 

4.  After undertaking any action deemed 
essential in addition to that specified 
above, the RO should readjudicate the 
issues of entitlement to service 
connection for major depression and 
urticaria with consideration of all 
evidence received following the July 2001 
supplemental statement of the case 
(SSOC).  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a SSOC.  The SSOC 
must contain notice of all relevant actions taken on the 
claim for benefits, to include a summary of the evidence and 
applicable law and regulations pertaining to the issue 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the appellant until she is notified by the RO; 
however, the veteran is hereby notified that failure without 
good cause shown to report for any scheduled VA 
examination(s) may adversely affect the outcome of her claim 
for service connection.  38 C.F.R. § 3.655 (2002)..



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



